Cite as 2014 Ark. App. 62

                    ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No. CV-13-723


                                                    Opinion Delivered January   22, 2014
JOHN WILLIAMS
                                 APPELLANT          APPEAL FROM THE ARKANSAS
                                                    WORKERS’ COMPENSATION
V.                                                  COMMISSION
                                                    [Nos. G103143, G103822]
BALDOR ELECTRIC COMPANY and
SEDGWICK INSURANCE
                    APPELLEES                       AFFIRMED



                                 LARRY D. VAUGHT, Judge

       Appellant John Williams appeals the decision of the Workers’ Compensation

Commission, affirming and adopting the administrative law judge’s (ALJ) denial of benefits for

a right-shoulder injury. Specifically, the Commission found that Williams failed to prove a causal

connection between objective findings of an injury and a work-related incident. We affirm.

       Williams, forty-four years old, began full-time employment with appellee Baldor Electric

Company in June 2004. He testified that while at work on November 15, 2009, he was moving

a two-by-three-foot buggy that was filled with parts and weighed about fifty pounds when it

struck another buggy. As a result of the impact, Williams testified that he felt “pressure up in

[his] shoulder . . . like a separation.” He also said it was “kind of like a pop . . . but it wasn’t

loud,” and that he felt tension and pain. He said that he reported his injury to Danny Little, the

coordinator of his department, but did not fill out an incident report. Williams said that the next

morning he spoke with Baldor’s occupational health director, Perry Goines, in the parking lot,

telling him that he (Williams) had hurt his shoulder. Williams testified that he told several other
                                  Cite as 2014 Ark. App. 62

people at work about his injury immediately after it occurred, including Debbie Frick, Sonya

Hancock, Mike Gibson, Mike Guse, and Jason Floyd. Floyd testified at the hearing. He said that

he did not witness the accident, but that one day, Williams told him, “I [Williams] think I hurt

my shoulder pushing buggies or something.”

       Williams further testified that he saw the company doctor, Dr. Randall Carson, several

times with complaints of shoulder pain and that he told Dr. Carson that his shoulder injury was

caused by pushing the buggy. Williams also testified that he told orthopedic specialist Dr. Keith

Bolyard his right-shoulder injury was caused by pushing a buggy at work in November 2009.

       Goines testified that one day in the parking lot he visited with Williams about his

shoulder hurting. However, Goines stated that Williams said it bothered him to work the drill

press; he did not say anything about two buggies crashing. Little testified that Williams had told

him (Little) about shoulder problems in the context of using the drill press. Little added that

Williams did not report a shoulder injury caused by a buggy accident in November 2009.

       The medical evidence introduced at the hearing reflects that Williams’s first visit to Dr.

Carson with shoulder complaints was January 22, 2010, at which time Williams reported an

eight-week history of shoulder pain when reaching and lifting. There was no report of a buggy

accident. Williams saw Dr. Carson again in June 2010 and November 2010, but did not attribute

his shoulder pain to a specific incident or injury. In January 2011, Williams saw Dr. Carson and

attributed his right-shoulder pain to flipping cast-iron parts and using a grease gun at work. In

March 2011, Williams was seen by Dr. Carson, and that report notes that Williams had shoulder

pain for one-and-a-half years with an unknown etiology. After an April 2011 visit to Dr. Carson



                                                2
                                  Cite as 2014 Ark. App. 62

when Williams continued to report shoulder pain, the doctor referred Williams for an orthopedic

consult with Dr. Bolyard.

       Williams’s first visit with Dr. Bolyard was October 6, 2011, and his records reflect that

Williams reported hearing a pop in his shoulder in November 2009 while pushing a buggy. Dr.

Bolyard recommended an MRI/arthrogram, which revealed a SLAP tear/complex labral tear.

Dr. Bolyard referred Williams to an orthopedic surgeon, Dr. Joseph Bylak.

       Williams was seen by Dr. Bylak on March 27, 2012. Dr. Bylak’s report of that date

reflects that Williams was “pulling apart some buggies and felt pain in his shoulder.” Dr. Bylak

noted the objective findings on the MRI/arthrogram and recommended shoulder surgery. The

surgery was performed by Dr. Bylak on June 1, 2012.

       On October 10, 2012, the ALJ issued an opinion denying Williams’s claim. The ALJ

noted objective findings of a right-shoulder injury, but found that Williams failed to meet his

burden of proving that his shoulder injury was related to an incident at work on November 15,

2009. The ALJ found that the only evidence in the record supporting Williams’s claim that he

suffered a work-related shoulder injury was his own testimony. And the ALJ found that

Williams’s testimony was not credible for on multiple reasons. First, Little and Goines both

denied Williams’s claim that he had reported a November 2009 work-related buggy accident to

them, although they agreed he told them he had been having shoulder problems. (The ALJ

specifically found that the testimony of Little and Goines was credible.) Second, Williams did

not seek medical attention for his shoulder until January 2010. Third, Williams did not mention

the buggy incident to Dr. Carson despite multiple visits to him. Fourth, in Williams’s September



                                               3
                                   Cite as 2014 Ark. App. 62

2011 deposition, he testified that the pain in his shoulder was caused by operating a drill press.

It was not until his second deposition in June 2012 that Williams testified that the buggy accident

was the cause of his shoulder injury.

       Moreover, the ALJ addressed the medical evidence, focusing on if and when each of

Williams’s doctors noted when and how Williams’s shoulder injury occurred. The ALJ found

that despite Williams’s claim that his injury occurred in November 2009, the first mention of

shoulder pain in the medical evidence was not until January 22, 2010. On that date, Williams was

seen by Dr. Carson, and his report did not attribute the pain to a buggy accident or any other

specific incident or injury. The first mention of the buggy incident in the medical evidence was

in Dr. Bolyard’s October 6, 2011 report. The ALJ acknowledged Dr. Bolyard’s opinion on

causation:

       [M]y opinion of the probable cause of Mr. Williams’s injury is based on the history
       provided to me by him on October 6, 2011. If Mr. Williams reported an incident of a
       pop in his right shoulder when pushing a buggy, then his injury is work related. If this
       incident was not reported then I would have to say the injury is not work related.

However, the ALJ gave little weight to this opinion because it was based solely on Williams’s

history.

       Finally, the ALJ noted Floyd’s testimony—that Williams told him he had hurt his

shoulder pushing or pulling a buggy—but she found that it was unconvincing because Floyd did

not see the accident and reported only what Williams had told him.

       Williams appealed the ALJ’s decision to the Commission, which on May 2, 2013,

affirmed and adopted the ALJ’s decision. Williams appeals, arguing that substantial evidence fails

to support the Commission’s decision.



                                                4
                                    Cite as 2014 Ark. App. 62

          The standard of review in workers’ compensation cases is well settled. On appeal, this

court must determine whether there is substantial evidence to support the Commission’s

decision. Ford v. Chemipulp Process, Inc., 63 Ark. App. 260, 263, 977 S.W.2d 5, 7 (1998). Substantial

evidence is that relevant evidence which a reasonable mind might accept as adequate to support

a conclusion. Id. at 264, 977 S.W.2d at 7. The evidence is viewed in the light most favorable to

the findings of the Commission and is given its strongest probative value in favor of the

Commission’s decision. Id., 977 S.W.2d at 7. The issue is not whether we might have reached

a different result or whether the evidence would have supported a contrary finding; if reasonable

minds could reach the Commission’s conclusion, we must affirm its decision. Id., 977 S.W.2d

at 7–8.

          A claimant has the burden of proving the compensability of his claim by a preponderance

of the evidence. Id., 977 S.W.2d at 7–8. An accidental injury is caused by a specific incident,

identifiable by time and place of occurrence. Ark. Code Ann. § 11-9-102(4)(A)(i) (Repl. 2012).

For an accidental injury to be compensable, the claimant must show that he sustained an

accidental injury; that it caused internal or external physical injury to the body; that the injury

arose out of and in the course of employment; and that the injury required medical services or

resulted in disability or death. Ford, 63 Ark. App. at 264–65, 977 S.W.2d at 8. Additionally, the

claimant must establish a compensable injury by medical evidence, supported by objective

findings. Ark. Code Ann. § 11-9-102(4)(D).

          While Williams argues that substantial evidence does not support the Commission’s

decision that he failed to prove that he suffered a compensable injury to his right shoulder, we

hold that there is no error and issue a memorandum opinion affirming the Commission’s

                                                 5
                                   Cite as 2014 Ark. App. 62

decision. In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985). Memorandum

opinions may be issued in any or all of the following cases:

       (a) Where the only substantial question involved is the sufficiency of the evidence;
       (b) Where the opinion, or findings of fact and conclusions of law, of the trial court or
       agency adequately explain the decision and we affirm;
       (c) Where the trial court or agency does not abuse its discretion and that is the only
       substantial issue involved; and
       (d) Where the disposition of the appeal is clearly controlled by a prior holding of this
       court or the Arkansas Supreme Court and we do not find that our holding should be
       changed or that the case should be certified to the supreme court.

Id. at 302, 700 S.W.2d at 63. This case falls squarely within categories (a) and (b). The only

question on appeal is whether the Commission’s decision was supported by sufficient evidence.

Further, the Commission’s opinion adequately explains its decision. We note that it is the

Commission’s duty, not ours, to make credibility determinations, to weigh the evidence, and to

resolve conflicts in the medical testimony and evidence. Tango Truck Servs., Inc. v. Skinner, 2013
Ark. App. 682, at 2. We therefore affirm the Commission’s decision by memorandum opinion.

       Affirmed.

       GRUBER and WHITEAKER, JJ., agree.

       Michael Hamby, P.A., by: Michael Hamby, for appellant.

       Tom Harper, for appellee.




                                                6